893 F.2d 1335
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ENGEL EXCAVATING, INC., Respondent.
No. 89-6508.
United States Court of Appeals, Sixth Circuit.
Jan. 23, 1990.

Judgment Enforcing an Order of the National Labor Relations Board, NLRB, 7-CA-28667.
Before BOYCE F. MARTIN, Jr. and WELLFORD, Circuit Judges, and LIVELY, Senior Circuit Judge.


1
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Engel Excavating, Inc., Kalamazoo, Michigan, its officers, agents, successors, and assigns, enforcing its order dated June 8, 1989, in Case No. 7-CA-28667, and the Court having considered the same, it is hereby


2
ORDERED AND ADJUDGED by the Court that the Respondent, Engel Excavating, Inc., Kalamazoo, Michigan, its officers, agents, successors, and assigns, shall:

1. Cease and desist from

3
(a) Refusing to bargain with United Construction Workers, Local 10, affiliated with Christian Labor Association of the USA, by failing to forward dues deducted from employees' paychecks pursuant to duly executed and unrevoked authorizations by them, in contravention of article III of the collective-bargaining agreement, without agreement of and prior notice to the Union, and without affording the Union the opportunity to bargain as the exclusive representative of the Respondent's employees about this conduct and its effects.


4
(b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.


5
2. Take the following affirmative action necessary to effectuate the policies of the Act.


6
(a) Forward immediately to the Union the amount of unforwarded dues withheld from employees' paychecks, with interest to be computed in the manner prescribed in New Horizons for the Retarded.1


7
(b) Post at its facility in Kalamazoo, Michigan, copies of the attached notice marked "Appendix."    Copies of the notice, on forms provided by the Regional Director for Region 7, after being signed by the Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.


8
(c) Notify the said Regional Director, in writing, within 20 days from the date of this Judgment, what steps the Respondent has taken to comply.



1
 283 NLRB No. 181 (may 28, 1987)